Exhibit 10.4

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT is entered into and effective as of this
          day of                         ,              (the “Date of Grant”),
by and between Northern Technologies International Corporation (the “Company”)
and                                    (the “Grantee”).

 

A.            The Company has adopted the Northern Technologies International
Corporation Amended and Restated 2007 Stock Incentive Plan (the “Plan”)
authorizing the Board of Directors of the Company, or a committee as provided
for in the Plan (the Board or such a committee to be referred to as the
“Committee”), to grant restricted stock awards to Eligible Recipients (as
defined in the Plan).

 

B.            The Grantee is an Eligible Recipient (as defined in the Plan).

 

C.            The Company desires to give the Grantee an incentive in the form
of a grant of a restricted stock award pursuant to the Plan, to encourage the
Grantee’s long-term performance for the Company and its stockholders as an
employee, officer or director and more closely align the Grantee’s interest in
the Company with that of the Company’s stockholders.

 

Accordingly, the parties agree as follows:

 

1.     Grant of Award.

 

The Company hereby grants to the Grantee a restricted stock award (the “Award”)
consisting of                                      (          ) shares (the
“Award Shares”) of the Company’s common stock, $0.02 par value (the “Common
Stock”), according to the terms and subject to the restrictions and conditions
hereinafter set forth and as set forth in the Plan.  Reference to “Award Shares”
in this Agreement will be deemed to include the Dividend Proceeds (as defined in
Section 3.3 of this Agreement) with respect to such Award Shares that are
retained and held by the Committee as provided in Section 3.3 of this Agreement
and the Plan.

 

2.     Grant Restriction.

 

2.1           Restriction and Forfeiture.  The Grantee’s right to retain the
Award Shares will be subject to the Grantee remaining in the continuous service
of the Company as an employee, officer or director for a period of
                 (      ) years (the “Restriction Period”) following the Date of
Grant; provided, however, that such period restrictions (the “Restrictions”)
will vest or lapse and terminate prior to end of the Restriction Period with
respect to installments of Award Shares to the extent and on such dates as
follows:

 

Date of Vesting/
Restriction Lapse

 

Number of Award Shares for
Which Restrictions Vest/Lapse

 

 

 

 

 

 

 

 

 

 

2.2           Termination of Employment or Service.

 

(a)           General Rule.  In the event the Grantee’s employment or service
relationship with the Company and all Subsidiaries is terminated by reason of
death, Disability, Retirement, or any other reason, all outstanding Award Shares
held by Grantee that have not vested and the

 

--------------------------------------------------------------------------------


 

Restriction Period has not lapsed pursuant to Section 2.1 or otherwise as of
such termination will be terminated and forfeited and the
certificate(s) representing the non-vested portion of the Award Shares so
forfeited shall be canceled.

 

(b)           Modification of Rights Upon Termination.  Notwithstanding the
other provisions of this Section 2.2, upon a Grantee’s termination of employment
or service relationship with the Company, the Committee may, in its sole
discretion (which may be exercised at any time on or after the date of grant,
including following such termination), cause any or all of any outstanding Award
Shares then held by such Grantee to vest and/or continue to vest or become free
of restrictions following such termination of employment or service
relationship, in each case in the manner determined by the Committee; provided,
however, that any modification of an Award upon a Grantee’s termination of
employment or service relationship will be subject to Sections 12.3, 12.5 and
12.6 of the Plan.

 

(c)           Effect of Actions Constituting Cause or Adverse Action. 
Notwithstanding anything in this Agreement to the contrary and in addition to
the rights of the Committee under Section 12.5 of the Plan, in the event that
the Grantee is determined by the Committee, acting in its sole discretion, to
have taken any action that would constitute Cause or an Adverse Action during or
after the termination of employment or other service with the Company or a
Subsidiary, irrespective of whether such action or the Committee’s determination
occurs before or after termination of such Grantee’s employment or other service
with the Company or any Subsidiary and irrespective of whether or not the
Grantee was terminated as a result of such Cause or Adverse Action, (a) all
rights of the Grantee under the Plan and any agreements evidencing an Incentive
Award then held by the Grantee, including without limitation this Award and this
Agreement, will terminate and be forfeited without notice of any kind, and
(b) the Committee in its sole discretion will have the authority to rescind the
exercise, vesting or issuance of, or payment in respect of, any Incentive Awards
of the Grantee that were exercised, vested or issued, or as to which such
payment was made, including without limitation this Award, and to require the
Grantee to pay to the Company, within 10 days of receipt from the Company of
notice of such rescission, any amount received or the amount of any gain
realized as a result of such rescinded exercise, vesting, issuance or payment
(including any dividends paid or other distributions made with respect to any
shares subject to any Incentive Award).  The Company will be entitled to
withhold and deduct from future wages of the Grantee (or from other amounts that
may be due and owing to the Grantee from the Company or a Subsidiary) or make
other arrangements for the collection of all amounts necessary to satisfy such
payment obligations.  This Section 2.2(c) shall not apply following a Change of
Control.

 

2.3           Change in Control.

 

(a)           Impact of Change in Control.  If a Change in Control (as defined
in the Plan) of the Company occurs, then the Restrictions applicable to the
Award Shares that have been outstanding will become immediately fully vested and
non-forfeitable, subject to Section 14.4 of the Plan.

 

(b)           Limitation on Change in Control Payments.  Notwithstanding
anything in this Section 2.3 to the contrary, if, with respect to the Grantee,
the acceleration of the vesting of the Award Shares as provided above (which
acceleration or payment could be deemed a “payment” within the meaning of
Section 280G(b)(2) of the Code), together with any other “payments” that the
Grantee has the right to receive from the Company or any corporation that is a
member of an “affiliated group” (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) of the Code) of which the Company is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the “payments” to the Grantee as set forth

 

2

--------------------------------------------------------------------------------


 

herein will be reduced to the largest amount as will result in no portion of
such “payments” being subject to the excise tax imposed by Section 4999 of the
Code; provided, that such reduction shall be made only if the aggregate amount
of the payments after such reduction exceeds the difference between (A) the
amount of such payments absent such reduction minus (B) the aggregate amount of
the excise tax imposed under Section 4999 of the Code attributable to any such
excess parachute payments.  Notwithstanding the foregoing sentence, if the
Grantee is subject to a separate agreement with the Company or a Subsidiary that
expressly addresses the potential application of Sections 280G or 4999 of the
Code (including, without limitation, that “payments” under such agreement or
otherwise will be reduced, that the Grantee will have the discretion to
determine which “payments” will be reduced, that such “payments” will not be
reduced or that such “payments” will be “grossed up” for tax purposes), then
this Section 2.3(b) will not apply, and any “payments” to the Grantee as
provided herein will be treated as “payments” arising under such separate
agreement.

 

3.             Issuance of Award Shares.

 

3.1           Issuance of Award Shares; Transferability.  The Company shall
issue the Award Shares subject to this Award in book entry.  The Secretary of
the Company shall direct the Company’s transfer agent not to honor any requests
by the Grantee to transfer the Award Shares subject to this Award or to issue a
physical stock certificate representing such shares and any distributions made
with respect to such shares until such time as the Award Shares vest and become
free of Restrictions and nonforfeitable.  As soon as practicable after each date
that a portion of the Award shares vest and become free of Restrictions and
nonforfeitable under Section 2.1 of this Agreement or otherwise, the Company
shall direct the Company’s transfer agent to honor any requests thereafter by
the Grantee to transfer such Award Shares (together with any distributions made
with respect to such Award Shares that have been held by the Company) or to
issue a physical stock certificate representing such Award Shares.  If Award
Shares are forfeited or if this Award and/or Award Shares are rescinded under
Section 2.2(c), the Award Shares (together with any distributions made with
respect to the Award Shares that have been held by the Company) automatically
shall revert back to the Company.

 

3.2           Privileges of a Stockholder.  Grantee shall have the right under
this Award to vote all of the Award Shares subject to this Award until the
Grantee’s right to such Award Shares is forfeited.  If the Grantee forfeits any
Award Shares under Section 2 or otherwise, the Grantee shall at the same time
forfeit the Grantee’s right to vote such shares.  Any stock or cash dividends or
other distributions of property made with respect to Award Shares that remain
subject to Restrictions and forfeiture under Section 2 shall be held by the
Company, and the Grantee’s rights to receive such dividends or other property
shall be forfeited or shall be nonforfeitable at the same time the Award Shares
with respect to which the dividends or other property are attributable are
forfeited or become nonforfeitable.  Except for the rights to vote the Award
Shares subject to this Award which are described in this Section 3.2, the
Grantee shall have no rights as a stockholder of the Company with respect to
such Award Shares until the Grantee’s interest in such shares has become
nonforfeitable and the Restrictions lapse.

 

3.3           Dividends and Other Distributions.  Unless the Committee
determines otherwise in its sole discretion, any dividends or distributions with
respect to the Award Shares, including regular cash dividends, stock dividends
or dividends in kind (all of which will collectively be referred to as “Dividend
Proceeds”), will be subject to the same Restrictions and risk of forfeiture as
the forfeitable Award Shares in respect of which they are issued or transferred,
will be deposited, along with any necessary duly endorsed stock powers, with the
Company or its transfer agent, and will become Award Shares for the purposes of
this Agreement.  The

 

3

--------------------------------------------------------------------------------


 

Committee may, in its sole discretion, determine whether any interest will be
paid on such Dividend Proceeds.

 

3.4           Employment or Service.  Nothing in this Agreement will interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the employment or service of the Grantee at any time, nor confer upon the
Grantee any right to continue in the employ of or provide services to the
Company or any Subsidiary at any particular position or rate of pay or for any
particular period of time.

 

4.             Section 83(b) Election.

 

The Grantee hereby acknowledges that Grantee has been informed that, with
respect to the grant of the Award, an election may be filed by the Grantee with
the Internal Revenue Service, within 30 days of the Date of Grant, electing
pursuant to Section 83(b) of the Code to be taxed currently on the fair market
value of the Award on the Date of Grant.  The Grantee acknowledges that it is
the Grantee’s sole responsibility to timely file the election under
Section 83(b) of the Code if the Grantee chooses to make such an election.  The
Grantee has been advised that he or she should consult his or her personal tax
or financial advisor with any questions regarding whether to make a
Section 83(b) election.  If the Grantee makes such an election, the Grantee
agrees to promptly provide the Company a copy of the election form.

 

5.     Withholding Taxes.

 

The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company or a Subsidiary), or cause to be paid to the Company out of the Dividend
Proceeds, or make other arrangements for the collection of, all legally required
amounts necessary to satisfy any and all federal, foreign, state and local
withholding and employment-related tax requirements attributable to the receipt
of the Award, the receipt of dividends or distributions on Award Shares, or the
lapse or termination of the Restrictions applicable to the Award Shares;
(b) withhold cash paid or payable or shares of Common Stock from the shares
issued or otherwise issuable to the Grantee in connection with this Award; or
(c) require the Grantee promptly to remit the amount of such withholding to the
Company before taking any action, including issuing any shares of Common Stock,
with respect to this Award.  Shares of Common Stock issued or otherwise issuable
to the Grantee in connection with this Award that gives rise to the tax
withholding obligation that are withheld for purposes of satisfying the
Grantee’s withholding or employment-related tax obligation will be valued at
their Fair Market Value on the Tax Date.

 

6.     Adjustments.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other similar change in the corporate structure or shares of
the Company, the Committee (or, if the Company is not the surviving corporation
in any such transaction, the board of directors of the surviving corporation),
in order to prevent dilution or enlargement of the rights of the Grantee, will
make appropriate adjustment (which determination will be conclusive) as to the
number and kind of securities or other property (including cash) subject to, and
the exercise price of, this Award.

 

4

--------------------------------------------------------------------------------


7.     Stock Subject to Plan.

 

This Award and the Award Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan. 
The terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Grantee, by execution of this Agreement, acknowledges having
received a copy of the Plan.  The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan.  In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

8.     Miscellaneous.

 

8.1           Code Section 409A Compliance.  If any provision of this Agreement
would result in the imposition of an excise tax under Section 409A of the Code
and related regulations and Treasury pronouncements (“Section 409A”), that
provision will be reformed to avoid imposition of the excise tax and no action
taken to comply with Section 409A will be deemed to impair a benefit under this
Agreement.

 

8.2           Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.

 

8.3           Governing Law.  This Agreement and all rights and obligations
under this Agreement will be construed in accordance with the Plan and governed
by the laws of the State of Minnesota, without regard to conflicts of laws
provisions.  Any legal proceeding related to this Agreement will be brought in
an appropriate Minnesota court, and the parties to this Agreement consent to the
exclusive jurisdiction of the court for this purpose.

 

8.4           Entire Agreement.  This Agreement and the Plan set forth the
entire agreement and understanding of the parties to this Agreement with respect
to the grant and exercise of this Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of this Option and the administration of the Plan.

 

8.5           Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties to this Agreement or, in the case of a
waiver, by the party waiving compliance.

 

8.6           Construction.  Wherever possible, each provision of this Agreement
will be interpreted so that it is valid under the applicable law.  If any
provision of this Agreement is to any extent invalid under the applicable law
that provision will still be effective to the extent it remains valid.  The
remainder of this Agreement also will continue to be valid, and the entire
Agreement will continue to be valid in other jurisdictions.

 

8.7           Counterparts.  For convenience of the parties hereto, this
Agreement may be executed in any number of counterparts, each such counterpart
to be deemed an original instrument, and all such counterparts together to
constitute the same agreement.

 

8.8           Nature of the Grant.  In accepting this Award and by execution of
this Agreement, the Grantee acknowledges that:

 

(a)           The Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan or this
Agreement.

 

5

--------------------------------------------------------------------------------


 

(b)           The grant of this Award is voluntary and occasional and does not
create any contractual or other right to receive future Award grants, or
benefits in lieu of Award grants, even if Award grants have been granted
repeatedly in the past.

 

(c)           All decisions with respect to future Award grants, if any, will be
at the sole discretion of the Company.

 

(d)           Grantee is voluntarily participating in the Plan.

 

(e)           The grant of this Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company.

 

(f)            The future value of the Award Shares is unknown and cannot be
predicted with certainty.

 

(g)           In consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Award or diminution in value of this Award resulting from termination of
Grantee’s employment or service by the Company or one of its Subsidiaries (for
any reason whatsoever and whether or not in breach of local labor laws) and
Grantee irrevocably releases the Company and its Subsidiaries from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by acceptance of this
Award and execution of this Agreement, Grantee shall be deemed irrevocably to
have waived his or her entitlement to pursue such claim.

 

(h)           The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Grantee’s participation
in the Plan.

 

(i)            Grantee is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

GRANTEE*

 

 

 

 

 

(Signature)

 

 

 

(Name and Address)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*By execution of this Agreement, the Grantee acknowledges having received
electronically a copy of the Plan, the Prospectus relating to the Plan and the
Company’s most recent Annual Report on Form 10-K. The Grantee hereby agrees to
accept electronic delivery of copies of any future amendments or supplements to
the Prospectus or any future Prospectuses relating the Plan and copies of all
reports, proxy statements and other communications distributed to the Company’s
security holders generally by email directed to the Grantee’s Company email
address.

 

7

--------------------------------------------------------------------------------